Citation Nr: 1722286	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for bilateral hearing loss and tinnitus, and assigned separate 10 percent ratings, both effective May 25, 2010.

In May 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In July 2015, the Board denied a rating in excess of 10 percent for the Veteran's bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR) file by the parties, which found that the Board did not adequately explain its rationale for denying referral for extraschedular consideration.  The Board thereafter remanded the claims in April 2016.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board acknowledges that the issue of entitlement to an effective date earlier than May 25, 2010 for the grant of service connection for hearing loss and tinnitus has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  Throughout the entire appeal period the Veteran's bilateral hearing loss has been manifested by numeric designations no greater than Level II for the right ear and Level XI for the left ear.  

2.  Throughout the entire appeal period the Veteran's tinnitus has been assigned the maximum schedular evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 10 percent disability rating for bilateral hearing loss and a 10 percent disability rating for tinnitus throughout the appeal period.  As will be detailed below, the Board finds that the 10 percent evaluations should not be disturbed; therefore, staged ratings are not warranted.

A.  Bilateral Hearing loss

Historically, in the August 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 10 percent disability rating.  In making that determination, the RO noted that left ear hearing loss existed prior to military service, and permanently worsened as a result of service.  See 38 C.F.R. § 3.310 (2014).  In assigning the initial rating for bilateral hearing loss, the RO determined that the pre-aggravation baseline level of disability of the Veteran's left ear hearing loss was 0 percent disabling based on the findings in the August 2010 VA examination report.  The RO then determined that the current level of disability of the Veteran's bilateral hearing loss was 10 percent disabling.  Pursuant to 38 C.F.R. § 3.310(b), the RO then deducted the pre-aggravation baseline level of severity (0 percent) from the current level of severity (10 percent) and assigned a 10 percent disability evaluation.  The Board will not disturb this finding, which is fully favorable to the Veteran.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85; Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

A September 2009 VA treatment record shows that the Veteran was diagnosed with bilateral hearing loss, with retrocochlear pathology of the left ear and mild sensory hearing loss in the right ear.

The August 2010 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
25
50
28
LEFT
105
105
105
105
105

Speech recognition ability was measured at 100 percent in the right ear and 0 percent in the left ear.  In terms of functional effects, the examiner noted the Veteran's hearing loss caused difficulty hearing conversations, particularly on his left side.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Results of the Veteran's August 2010 VA audiogram show that the right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 reveals Level I hearing acuity in the right ear.  

The Veteran's left ear pure tone thresholds at the four specified frequencies are greater than 55 decibels; therefore, the left ear presents an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Applying these results to either Table VI or Table VIA results in Level XI hearing acuity in the left ear.  Pursuant to Table VII, a 10 percent disability rating is warranted for bilateral hearing loss based on the results of this examination.

In January 2013, the Veteran was afforded a second VA audiological examination and the report revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
40
45
30
LEFT
105
105
105
105
105

Speech recognition ability was measured at 84 percent in the right ear and speech discrimination in the left ear could not be determined. 

Regarding functional impact, the Veteran responded that he has difficulty hearing and understand speech, especially if in the presence of background noise.  He reported that he currently wears hearing aids; however, they do not provide much benefit.  Martinak, supra.

Results of the Veteran's January 2013 VA audiogram show that the right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 reveals Level II hearing acuity in the right ear.  The Veteran's left ear pure tone thresholds at the four specified frequencies are greater than 55 decibels; therefore, the left ear presented an exceptional pattern of hearing impairment.  Notably, speech discrimination in the left ear could not be determined, therefore Table VIA is applicable.  Applying these results to Table VIA in 38 C.F.R. § 4.86(a) reveals Level XI hearing acuity in the left ear.  Thus, pursuant to Table VII, a 10 percent disability rating is also warranted for bilateral hearing loss based on the January 2013 VA examination.

At the May 2015 Board hearing, the Veteran presented testimony concerning his hearing loss symptomatology.  In particular, he described the functional impact of his bilateral hearing loss; namely, he must look directly at a person when they are speaking to understand their speech, the difficulty of hearing in the presence of background noise, and that his hearing loss has inferred with his previous employments.  

In July 2016, the Veteran was afforded a third VA audiological examination and the report revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
40
55
38
LEFT
105
105
105
105
105

Speech recognition ability was measured at 86 percent in the right ear and 0 percent in the left ear. 

Regarding functional impact, the Veteran responded that he has difficulty hearing.  See July 2016 VA Examination at 5; see also Martinak, supra.
Results of the Veteran's July 2016 VA audiogram show that the right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 reveals Level II hearing acuity in the right ear.  The Veteran's left ear pure tone thresholds at the four specified frequencies are greater than 55 decibels; therefore, the left ear presented an exceptional pattern of hearing impairment.  Applying these results to either Table VI or Table VIA results in Level XI hearing acuity in the left ear.  Thus, pursuant to Table VII, a 10 percent disability rating is also warranted for bilateral hearing loss based on the July 2016 VA examination.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an evaluation for his bilateral hearing loss greater than the currently assigned 10 percent under the schedular criteria.  In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial 10 percent disability rating assigned for the Veteran's bilateral hearing loss.  Therefore, the Veteran's hearing loss claim in excess of 10 percent is denied.  See Lendenmann, 3 Vet. App. at 349.  

B.  Tinnitus

The Veteran's tinnitus is rated at 10 percent under Diagnostic Code 6260.  The version of Diagnostic Code 6260 in effect since June 13, 2003 provides that only a 10 percent evaluation can be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus, and the benefit sought on appeal is denied.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

II.  Extraschedular Ratings

As discussed above, in the JMPR, the parties agreed that the Board did not adequately discuss why referral for extraschedular consideration was not warranted.  Specifically, the parties agreed that the Veteran's functional impacts of difficulty understanding speech with background noise, no hearing in the left ear, hearing aids not providing a benefit, not hearing anything in a crowded room, constant ringing in the left ear, difficulty hearing when people are on his left, and losing jobs because of his hearing loss, were not adequately discussed.  

The Board emphasizes that the February 2016 JMPR and the Board's subsequent April 2016 remand were both issued prior to a significant precedential opinion from the Court that significantly impacts the outcome of this claim.  Specifically in Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court explains in detail what functional impacts of hearing loss and tinnitus are contemplated by the rating criteria.  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing speech with background noise, difficulty garnering a benefit from hearing aids, no hearing in his  left ear, difficulty hearing in a crowded room, and difficulty hearing conversations when people are on his left.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns that were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  

In Doucette, the Court highlighted recent regulatory changes to the rating criteria addressing hearing loss, particularly its recognition of exceptional patterns of hearing loss for circumstances that "do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids" and the "extreme handicap in the presence of any environmental noise, [which] often cannot be overcome by the use of hearing aids."  See Doucette, 28 Vet. App. 366, 368 (quoting 59 Fed. Reg. 17, 295-6 (Apr. 12, 1994)).  The Court determined that:

in light of the plain language of 38 C.F.R. §§ 4.85 and 4.86, as well as the regulatory history of these sections, the rating criteria for hearing loss contemplate the functional effects of decreased haring and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria. 

See Id. at 369.

Here, the symptoms as discussed by the parties to the JMPR, with the exception of constant ringing in the left ear, are specifically those contemplated in Doucette.  

With respect to the Veteran's report of constant ringing in the left ear, this symptom is specifically contemplated by Diagnostic Code 6260, which rates recurrent tinnitus.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1714 (28th ed. 1994)).  Given the Veteran has reported constant left ear ringing, and Diagnostic Code 6260 ratings recurrent tinnitus, the Board finds that his reported constant left ear ringing is contemplated by the rating criteria.  Thus, the first step of the Thun test is not met for either increased rating claim, and referral for extraschedular consideration is not warranted.
As to the Veteran's assertion that his hearing loss has caused him to lose jobs, this factor is for consideration under the second step of the Thun test.  As the Board has determined that the first step has not been met, the Board need not assess whether marked interference with employment exists.  Yancy, 27 Vet. App. at 494-95.  Notably, the parties to the JMPR did not find that this analysis was intertwined with the Veteran's entitlement to a TDIU, nor are there any other concerns expressed by the parties to the JMPR.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  The Board is therefore confident that if the Court had any additional concerns regarding the Board's findings in the July 2015 decision, such would have surfaced in the JMPR or the Court Order so that any deficiencies could be corrected.


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

Regarding the Veteran's claim for a TDIU, the Veteran submitted an application for a TDIU in September 2015.  On the application, the Veteran indicated that his last employer was the Ford Motor Company.  The AOJ then sent VA Form 21-4182 to the Ford Motor Company in May 2016; however, the document was returned as undeliverable.  Notably, the address utilized in the May 2016 request differs from that on the company website.  Thus, remand is necessary to send the VA Form 21-4182 to the proper address.  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Then resubmit VA Form 21-4192 to Ford Motor Company to the following address:

Ford Motor Company
P.O. Box 6248
Dearborn, MI 48126

3. After completing the above development, and any additional development that may be warranted, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


